DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on January 26, 2022.  
Claims 2 and 4 have been cancelled.  
Claims 1, 3 and 5-9 have been amended.
Claims 1, 3 and 5-9 are currently allowed. 
The objection to “TITILE” is withdrawn in view of applicant' s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing device and information processing method for correcting orientation of images.
With regard to Claim 1, the closest prior arts of record, Inoue, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… accept a designation of the first surface and the second surface from among six surfaces of the rectangular parallelepiped in response to a user operation; decide an orientation of the first image allocated to the first surface and the second image allocated to the second surface, based on a positional relationship between the first surface and the second surface that are designated; and generate the sample image where the first image and the second image are allocated in the decided orientation”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 26, 2022 (i.e. in pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 3 and 5-7, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 8, the closest prior arts of record, Inoue, do not disclose or suggest fully, among the other limitations, the additional required limitation of “accepting a designation of the first surface and the second surface from among six surfaces of the rectangular parallelepiped in response to a user operation; deciding an orientation of the first image allocated to the first surface and the second image allocated to the second surface, based on a positional relationship between the first surface and the second surface that are designated; and generating the sample image where the first image and the second image are allocated in the decided orientation”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 26, 2022 (i.e. in pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 9, the closest prior arts of record, Inoue, do not disclose or suggest fully, among the other limitations, the additional required limitation of “accepting a designation of the first surface and the second surface from among six surfaces of the rectangular parallelepiped in response to a user operation; deciding an orientation of the first image allocated to the first surface and the second image allocated to the second surface, based on a positional relationship between the first surface and the second surface that are designated; and generating the sample image where the first image and the second image are allocated in the decided orientation”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 26, 2022 (i.e. in pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1, 3 and 5-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675